Citation Nr: 0200959	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  98-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hammertoes and, if so, whether all of the evidence 
of record both old and new warrants the grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1999, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The case was previously before the Board and remanded for 
additional development in April and October 2000.

The Board notes that correspondence was received from the 
veteran subsequent to the certification of his appeal.  The 
Board finds, however, that the correspondence and documents 
received are cumulative of evidence previously of record and 
do not include pertinent evidence requiring additional RO 
consideration prior to appellate review.  But see 38 C.F.R. 
§ 20.1304 (2001).


FINDINGS OF FACT

1.  In December 1975, the St. Louis, Missouri RO denied 
reopening the veteran's claim for entitlement to service 
connection for bilateral hammer toes.  

2.  The evidence submitted since the December 1975 rating 
decision includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1975 rating decision that denied reopening 
the veteran's claim for entitlement to service connection for 
bilateral hammertoes is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.104, 20.1103 (2001).

2.  Evidence submitted since the December 1975 rating 
decision is not new and material and the claim for 
entitlement to service connection for bilateral hammertoes is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).


Evidence Received Prior to December 1975

Service medical records include a June 1966 induction 
examination report indicating an abnormal clinical evaluation 
of the feet.  An orthopedic consultation noted an essentially 
negative examination of the left ankle.  Reports dated in 
August 1966 show the veteran complained of painful feet.  An 
August 1966 podiatry report noted corns and calluses had been 
removed from the veteran's feet and that documents had been 
sent for boot refitting.  A September 1966 report noted a 
history of bilateral hammertoes with calluses.

Reports dated in November 1966 noted the veteran had severe 
claw toes and a long history of chronic foot pain.  A 
November 1966 orthopedic clinic report noted a long history 
of foot problems.  The examiner noted mild bilateral pes 
planus with considerable clawing of the lateral four toes of 
the feet, dorsal bunions to the third toes, and callous 
formation beneath the second and fourth metatarsal heads, 
bilaterally.  The diagnosis was static foot deformity with 
bilateral claw toes and metatarsalgia.  A December 1966 
report noted the veteran would be scheduled for a bilateral 
Jones procedure in February 1967 due to foot problems.  

An April 1967 clinical record cover sheet noted diagnoses of 
bilateral hammertoe deformities and early complication of 
surgical procedure, postoperative wound infection to the 
right foot.  It was noted the veteran had undergone Jones 
procedure at a service medical facility in Bad Canstatt, 
Germany, on February 10, 1967.  An April 1967 Medical 
Condition-Physical Profile Record report noted the veteran 
was medically qualified for duty but noted a temporary "3T" 
physical profile had been assigned for 4 weeks.  A June 1967 
Medical Condition-Physical Profile Record report noted a 
change from the "3T" physical profile to a permanent "2" 
due to metatarsalgia and painful feet.  The veteran's April 
1968 separation examination noted deformed third and fourth 
toes.  The examiner described the disorder as a chronic 
congenital foot problem.

At the time of a VA examination in November 1968, the 
examiner noted the veteran had undergone bilateral hammertoe 
surgery during service and that he had developed an infection 
to the operative site of the right foot which required 
surgical draining.  It was further noted the veteran 
complained of continued moderate pain, especially to the 
right foot with standing.  The examiner indicated the 
veteran's gait was normal but that he had a slight difficulty 
walking on the toes of his right foot.  There were healed 
incisions between the second and third digits of the feet.  
There was atrophy, immobility, and slight tenderness to the 
proximal phalanges of the second and third toes of the right 
foot.  The diagnoses were postoperative surgery for bilateral 
hammertoes and moderately severe pain to the second and third 
toes of the right foot with loss of mobility.  

In December 1968, the St. Louis, Missouri RO denied 
entitlement to service connection for bilateral hammertoes.  
It was noted that service connection was denied because the 
veteran's inservice treatment had been remedial in character 
and because surgery had improved rather than aggravated the 
pre-existing disability.

In September 1975, the veteran submitted an application for 
VA benefits including service connection for a bilateral foot 
disorder.  

In December 1975, the VA obtained copies of the veteran's VA 
treatment records dated from October 1974 to August 1975.  
The records were negative for complaint or treatment related 
to the veteran's bilateral foot disorders.

In December 1975, the St. Louis, Missouri RO, inter alia, 
denied reopening the veteran's claim for entitlement to 
service connection for bilateral hammertoes.  It was noted 
that new and material evidence as to this matter had not been 
submitted.  The veteran was notified by correspondence dated 
January 6, 1976 and of his right to appeal, and he did not 
exercise that right.  The December 1975 determination became 
final when a timely appeal was not filed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  However, the claim may be 
reopened on the basis of new and material evidence.  
38 U.S.C.A. § 5108.  


Evidence Received After December 1975

In February 1997, the veteran, in essence, requested his 
claim for entitlement to service connection for bilateral 
hammertoes be reopened.

In April 1997, the RO notified the veteran that additional 
information was required to reopen his claim.  The veteran 
was notified that the best type of evidence to submit would 
be statements from physicians who had treated him during or 
after service.

In correspondence dated in December 1997 the veteran provided 
a detailed account of injuries and treatment he received 
during and after service for his foot disorders.  He stated, 
in essence, that he had been informed that the surgical 
procedure he underwent in service and subsequent 
postoperative infection had permanently aggravated his pre-
existing foot disabilities.  The veteran also stated that a 
VA physician, Dr. C.W., had encouraged him to file a claim 
because prior surgical procedures had resulted in abnormal 
defects to his foot.  

In his notice of disagreement the veteran stated that wearing 
boots in service had aggravated his foot disorders and that 
his feet were painful, deformed, and immobile as a result of 
the surgical procedure he underwent during active service.  
In his substantive appeal he claimed he had no pain or other 
problem with his hammer toes prior to service and that the 
disorder had been aggravated by military boots, marching, and 
being struck on the toes with the butt of a rifle by a drill 
instructor during basic training.  

VA medical records dated from February 1997 to October 1998 
include a February 1997 report signed by Dr. C.W., which 
provided a diagnosis of malformed right foot.  It was noted 
that the veteran underwent an operation in Germany in 1967, 
that he had been hospitalized for 3 months, and that he 
presently experienced pain on walking.  No additional 
comments were provided by the examiner.  Subsequent reports 
reflect complaints of right foot pain without opinion as to 
etiology.  An April 1999 report indicates the veteran 
complained of right foot pain in the area where his toes had 
been partially amputated during active service.  

At a December 1998 personal hearing the veteran reiterated 
his claim and provided additional details related to an event 
when his drill instructor struck his toes with a rifle butt 
and to events associated with his medical treatment in 
Germany.

At his personal hearing before the undersigned Board Member 
in November 1999 the veteran reiterated his claim and 
provided additional details related to an event when his 
drill instructor struck his toes with a rifle butt and to 
events associated with his medical treatment in Germany.  He 
also described having received private and VA medical care 
for his foot disorders after service.  

In October 2000, the Board remanded the case to the RO for 
additional development including instructions that the RO 
should attempt to obtain additional service medical records 
related to the veteran's surgery in February 1967, attempt to 
obtain the veteran's service personnel records, and to advise 
the veteran that a statement from Dr. C.W. documenting his 
comments made to the veteran during an examination was 
required to complete the application to reopen the claim.  It 
was noted that the Court in Graves v. Brown, 8 Vet. App. 522 
(1996), had held that upon receipt of a hearsay statement 
from a veteran regarding something he was told by a physician 
VA was required to inform the claimant of evidence necessary 
to complete an application to reopen a previously denied 
claim.  

In November 2000, the RO notified the veteran his case had 
been remanded for additional development, requested that he 
provide specific information related to his treatment in 
1967, and requested that he provide a statement from Dr. C.W. 
indicating his foot disorder had been aggravated and not 
ameliorated by surgery during service.  The veteran was also 
provided copies of VA Forms 21-4142 to submit authorizing VA 
to obtain treatment records from his private medical care 
providers.  

In November 2000, the RO received correspondence from the 
veteran reiterating his claim, duplicate copies of service 
medical records, a copy of a summary of events dated in 
December 1998, annotated copies of VA correspondence, and 
correspondence from M.W.J., an agent of the State of 
Louisiana, Department of Veterans Affairs.  

The correspondence from M.W.J. noted that in February 1997 he 
had spoken with Dr. C.W. at the VA medical Center in 
Alexandria, Louisiana, and that the physician had been 
positive that the veteran needed to apply for service-
connected disability compensation.  

In December 2000, the RO received additional service and 
service medical records.  The reports included copies of 
service medical records previously obtained, copies of 
service personnel records, and a copy of a report of medical 
history taken during the veteran's April 1968 separation 
examination which was not previously of record.  The April 
1968 report of medical history noted the veteran complained 
of foot problems.  It was further noted that the veteran had 
undergone treatment for bilateral static foot deformity, claw 
toes, and metatarsalgia that had persisted through childhood 
until surgery in February 1967 in Germany.  The examiner 
noted the veteran's chronic foot pain had been little 
improved by the surgical procedure.

In correspondence dated in December 2000 the veteran posed 
questions to the RO adjudicators, in essence, requesting that 
they explain how events related to his treatment during 
active service did not demonstrate an aggravation of his pre-
existing disorder.  He reiterated his claim and again 
described comments Dr. C.W. had related to him during a VA 
examination.  

In June 2001, the veteran submitted correspondence 
reiterating his claim and providing corrections to errors he 
claimed existed in VA documents and hearing transcripts.  He 
also submitted duplicate copies of previous correspondence. 


Analysis

In this case, in December 1975 the St. Louis, Missouri RO 
denied reopening the veteran's claim for entitlement to 
service connection for bilateral hammertoes.  The veteran was 
notified by correspondence dated January 6, 1976, but did not 
appeal.  Therefore, the decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.1103.

The Board notes that the December 1975 rating decision was 
based upon a determination that the medical evidence of 
record did not show the veteran's pre-existing foot disorder 
were aggravated during active service.  The evidence added to 
the claims file since that decision includes the veteran's 
statements and personal hearing testimony in support of the 
claim, VA medical treatment reports, and correspondence from 
M.W.J., an agent of the State of Louisiana, Department of 
Veterans Affairs.

The Board finds, however, that this evidence is essentially 
cumulative of the evidence previously considered.  The 
veteran has submitted medical reports indicating present foot 
disorders and a history of treatment during active service; 
however, he has not submitted any probative evidence 
demonstrating he actually incurred an aggravation of his pre-
existing foot disorders during active service which has been 
the basis for the denial of his claim.  

While the veteran genuinely and sincerely believes that his 
present foot disorders are the result of treatment he 
received during active service, he is not a licensed medical 
practitioner and he is not, therefore, competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes the 
veteran's statements and the hearsay statement of M.W.J. are 
lay assertions and that 

the Court has held that "lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  
Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Although the reports from the veteran and M.W.J. as to the 
comments provided by Dr. C.W., a VA physician in February 
1997, are credible, they are hearsay and can not be accepted 
as competent medical evidence for the purpose of reopening 
the veteran's claim.  The veteran was adequately notified 
that a statement from his medical care provider indicating 
his pre-existing foot disorders had been aggravated and not 
ameliorated by treatment during service was required to 
complete his application to open.  See Graves, 8 Vet. App. 
522.

The Board notes that, generally, VA medical records are held 
to be within the Secretary's control and are considered to be 
a part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  However, there is no duty to compel documentation of 
comments a VA examiner may have uttered during the course of 
examination when the examiner chooses not to record such 
matters in the official VA medical report.

Based upon a review of the entire record, the Board finds the 
information provided in support of the application to reopen 
the claim for service connection does not include new 
evidence which when considered in light of applicable VA law 
bears directly and substantially upon the specific matter 
under consideration.  See 38 C.F.R. § 3.156(a).  As "new and 
material" evidence has not been submitted, the claim must be 
denied.



ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for bilateral 
hammertoes, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

